Case 2:19-bk-50766          Doc 11   Filed 02/21/19 Entered 02/21/19 16:46:07            Desc Main
                                     Document     Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 In Re:                                             :
                                                    :
          Exceptional Innovation, Inc.              :          Case No.: 19-50766
                                                    :          Chapter: 7
                  Debtor.                           :          Judge: John E. Hoffman, Jr.
                                                    :

                  NOTICE OF APPERANCE AND REQUEST FOR NOTICE

          PLEASE TAKE NOTICE that Larry J. McClatchey of the law firm Kegler, Brown, Hill +

Ritter hereby gives notice of his appearance as counsel for interested party SQN Capital

Management, LLC, and, pursuant to Rules 2002, 6007, and 9007 of the Bankruptcy Rules,

demands that all Notices given or required to be given in this case and all papers served or required

to be served in this case, be given to and served upon the undersigned counsel.


                                         /s/Larry J. McClatchey
                                         Larry J. McClatchey
                                         Kegler, Brown, Hill + Ritter
                                         65 East State Street, Suite 1800
                                         Columbus, Ohio 43215
                                         Telephone: (614)462-5400
                                         Facsimile: (614)464-2634
                                         lmcclatchey@keglerbrown.com
                                         Attorney for SQN Capital Management, LLC




000001\004010\4823-1965-9656v1
Case 2:19-bk-50766         Doc 11   Filed 02/21/19 Entered 02/21/19 16:46:07            Desc Main
                                    Document     Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 21, 2019 a copy of the foregoing Notice of Appearance
and Request for Service was served electronically through the Court’s ECF System on all ECF
participants registered in this case at the email dress registered with the court and by ordinary US
Mail addressed to:

Michael R. Stavnicky
Singerman, Mills, Desberg & Kauntz Co. L.P.A.
3333 Richmond Road, Suite 370
Beachwood, Ohio 44122

J. Matthew Fisher
Allen, Kuehnle Stovall & Neuman, LLP
17 South High Stret, Suite 1220
Columbus, Ohio 43215

Christal L. Caudill
3757 Attucks Drive
Powell, Ohio 43065


                                                             /s/Larry J. McClatchey
                                                             Larry J. McClatchey (0012191)




                                                 2
000001\004010\4823-1965-9656v1
